Citation Nr: 1530459	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  09-11 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a pars fracture of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G. G. 


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In June 2014, the Board remanded the current issues for further evidentiary development.

The issue of entitlement to service connection for a pars fracture of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence is against the finding that the Veteran suffers from bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided in a March 2007 letter. 

Regarding VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records (STRs), VA treatment records, and private treatment records.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified regarding the events in service upon which his claim is based and his post-service treatment history.  The Veteran and his representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim,  and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that a VA medical examination and opinion have not been obtained in connection with the Veteran's claim for service connection for bilateral hearing loss.  However, as will be discussed in more detail below, as the record does not reflect that the Veteran currently has hearing loss in either ear for VA purposes, an examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Finally, the Board notes that the actions requested in the prior remand have been undertaken.  The Veteran was asked to identify, and authorize VA to obtain, treatment records from any private medical providers who treated him for hearing loss, and pertinent VA treatment records were associated with the claims file.  Accordingly,   the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App.  97 (2008) (holding that only substantial, and not strict, compliance with the terms of  a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board finds that the duties to notify and to assist have been satisfied and will proceed to the merits of the issue on appeal.

II.  Analysis

The Veteran asserts that he has bilateral hearing loss that is related to service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing     a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's May 1988 enlistment medical examination showed normal hearing in both ears at the relevant frequencies.  His STRs do not document complaints of or treatment for hearing loss, and he noted during his January 2014 Board hearing that he did not undergo hearing testing in service.

The Veteran's first and only post-service audiological testing was conducted at a VA facility in March 2008.  The testing was ordered based on his assertion that he was experiencing hearing loss and tinnitus.  During the evaluation later that month, he described a primary complaint of intermittent tinnitus, varying in intensity.  He      also reported occasional fleeting pain in his left ear.  The audiologist found that the Veteran had essentially normal hearing in both ears, with a slight loss in the right ear at 8 kilohertz (8000 Hertz), and excellent word recognition scores bilaterally.  The Veteran was counseled regarding his tinnitus, and reexamination was recommended every one to two years, or as needed.  He continued to report bilateral tinnitus during May 2008 VA treatment, but denied hearing loss.  Subsequent VA treatment records dating through 2014 note a history of hearing loss, but do not document current complaints of hearing loss or additional audiological testing.  During his Board hearing, the Veteran testified that both his tinnitus and his hearing had deteriorated over the years.  He reported that the audiological testing he had received revealed a noticeable hearing loss in "one of the realms of high pitches or something," and then stated "[t]hat is the tinnitus. . . . As soon as the lights go out, I can hear it."

After review of the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted, as at no point either during or after service has a hearing loss disability for VA purposes been shown.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that it granted service connection for tinnitus in a June 2014 decision based on the Veteran's competent and credible statements describing   that condition.  With respect to bilateral hearing loss, however, while the Veteran may be competent to state that he has difficulty hearing, as a lay person, he is not competent to diagnose a hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  More to the point, the Veteran has not indicated that his hearing has worsened since the March 2008 VA audiological testing, which       did not identify a hearing loss disability, was conducted.  To the extent it may     be argued that the Veteran's claim, in and of itself, constitutes an assertion that   he is experiencing symptoms of hearing loss, the Board notes that the claim was received in February 2007 and therefore predated that testing.  Furthermore, during his Board hearing, the Veteran continued to describe his hearing loss by describing tinnitus and a "minor loss in one of the . . . realms of high pitches," referencing the information he received in connection with the 2008 audiological testing.  Based on the foregoing, a remand to ascertain whether the Veteran now has a current hearing loss disability is also not warranted.  See McLendon, 20 Vet. App. at 81.

In short, the objective medical evidence of record does not indicate, and the Veteran's own statements do not suggest, that he has experienced a worsening in  his hearing loss since the March 2008 audiological testing was conducted and revealed essentially normal hearing.  In the absence of a current hearing loss disability pursuant to 38 C.F.R. § 3.385, additional discussion concerning nexus     or presumptive service connection is not required, and service connection for bilateral hearing loss is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran is also seeking service connection for a low back condition, which     he has characterized as a pars fracture.  Specifically, he asserts that he injured       his back when he fell from a ladder during service in 1990.  A fellow service member testified during the Veteran's Board hearing that he witnessed the Veteran's subsequent back pain.  During VA treatment in November 2007, the Veteran reported that he experienced a fall of approximately four or five feet in 1990, and that he landed on his feet with his back in a hyperextended position.     He also reported participating in gymnastics until the age of 23.  The treatment record also includes MRI and x-ray imaging studies conducted earlier that year, which show minimal anterolisthesis in a portion of the Veteran's low back due to spondylolysis.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  The examiner should clearly list all current low back disabilities diagnosed on examination.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability diagnosed during the examination or during the course of the claim arose in service or is otherwise related to service.  In issuing the opinion, the examiner should discuss the significance, if any, of the Veteran's report of experiencing back pain after falling from a ladder in service and landing with his back in a hyperextended position, as well as his report of participating in gymnastics until the age of 23.  The examiner should explain the rationale for any opinion reached.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


